DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1 and 20 are amended.
CIP of Application 15/983,314 (currently pending).
This office action is in response to the amendment submitted on 16-FEB-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 112
On pgs. 8-14 of the Applicant Arguments/Remarks submitted 02/16/2021 (hereinafter ‘Remarks’), Applicant argues the terms rejected under 35 U.S.C. 112(b). In view of the Applicant initiated interview conducted on 02-FEB-2021 for the parent Application 15/983,314, Applicant’s arguments with respect to 35 USC § 112 have been fully considered and are persuasive. The same terms have been rejected as the parent application. Examiner notes, the Examiner Interview Summary is attached to the Final rejection of 35 USC § 112 has been withdrawn.

Response to Arguments - 35 USC § 103
On pgs. 14-17 of the Remarks, Applicant has argued the rejection under 35 USC § 103 as being unpatentable over Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of Samson et al., U.S. Patent Application Publication 2015/0324940 A1 (hereinafter ‘Samson’) as related to Claim 1.
Applicant argues the invention is directed towards a commercial kitchen, rather than a residential kitchen, and Hoguet in view of Samson is deficient in the teaching of the “commercial kitchen” in the now amended preamble of Claim 1. On pgs.14-15 of the Remarks, Applicant has cited ¶[0003] of the specification. Examiner has reproduced ¶[0003] and ¶ [0004] providing emphasis.

[0003] Kitchens are a well-understood area of prior art endeavor. That said, modern commercial kitchens often comprise complicated and unique-to-themselves structures. The foregoing complexities are owing, at the least, to a vast variety of available appliances (each having their own specifications and installation and usage requirements), the purpose and intended usage of the kitchen (including preferences of the cooking personnel), building code requirements, and the opportunities and/or limitations that characterize a given architectural design.
[0004] Computer-aided design tools are available to help kitchen designers properly configure a given kitchen. Such tools can greatly facilitate creating an accurate Unfortunately, existing tools in these regards do not adequately meet the needs and requirements of all application settings. As but one salient example in these regards, existing tools do not typically facilitate intuitive and/or simple use of customized appliances and fixtures.

Examiner interprets ¶[0003] as stating a problem. The commercial kitchens have complexities to due a variety of appliances, purposes, building codes and other potential limitations.
¶[0004] states no tools currently exist to adequately meet the requirements to properly model the complexities of the requirements.

These complexities which must be modeled can be seen as selectable features in dependent Claims 3-9. Examiner maintains the prior art teaches the selectable features and the complexities in the dependent claim. Further, in view of Claim 2, where the phrase “at least some of” is interpreted to be at least one of, Examiner maintains the prior art teaches several of these features where merely one would need to be present, such as a table.
On pgs. 15-16, Applicant has provided several links to potential standards to establishing a commercial kitchen. However, the documents the links direct to may have changed between filing of the response and the examination. Therefore, it is requested the documents be supplied in an IDS to establish a standard.



Applicant has provided an Appendix to the remarks including a portion of the cited evidence “NFPA 96 “Standards for Ventilation Control and Fire Protection of Commercial Cooking Operations”. The cited section 9.2.3 specifies commercial cooking equipment, however, the listed equipment in claim 2 does not appear to match. Further it is noted, the specification is absent of discussion of ventilation and fire protection which from the cited standard, should be necessary. Further, Applicant references a bright line test for a commercial kitchen, but Examiner cannot find the test clearly outlined.

Regarding amended Claim 1, Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation commercial kitchen (“kitchen”) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, ¶[0533] of Hoguet teaches “For example, the home design tool could be used to generate a layout of an office building or other commercial space” where Hoguet explicitly states the design product can be used to layout commercial spaces.


Applicant's arguments filed have been fully considered but they are not persuasive. Claims 1-20 remain rejected under 35 USC § 103.

Claim Objections
Claims 2, 12, 13, and 15 are objected to because of the following informalities:
As presented on pg. 12 of the Remarks, the limitation of “at least some of” is to be interpreted as “at least one of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Samson et al., U.S. Patent Application Publication 2015/0324940 A1 (hereinafter ‘Samson’).

Regarding Claim 1: A method of constructing a commercial kitchen (“kitchen”) in accordance with a final layout design for the kitchen, the method comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches providing a user with an opportunity to create a custom virtual three-dimensional kitchen component selected from a list of available customizable kitchen components; (Figs. 15 and 17, [0293] Hoguet teaches the user selects to customizable properties of a three-dimensional model, for example a sink, i.e. kitchen component “…In some implementations, once placed the object remains selected, and a properties palette on the right side of the screen appears, allowing the user to confirm the size and color of the sink or change it and see the properties update. In some additional implementations, the user selects the visual bookmark to be inserted and the properties palette appears prompting the user to verify the correct options are selected such as color and size. Once the user selects the properties, a 2D/3D model is parametrically generated by automatically modifying the original model in the database to the properties specifications from the original bookmark or based on user input. The user may now drag the 2D/3D model into his/her design…”)

    PNG
    media_image1.png
    486
    614
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    495
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    704
    media_image3.png
    Greyscale
Hoguet teaches upon detecting the user's assertion of the opportunity, automatically providing the user with an interactive form that includes a plurality of selectable features for the selected customizable kitchen component; (Fig. 7-140 and [0187] Hoguet teaches a pop-up window for the user of the selected customizable kitchen component where selectable features, such as size, color and price, are provided “…For example, in some implementations, e.g., as shown in FIG. 7, the extracted information is presented in a pop-up window 140 for the user to review. In this example, the home design tool has extracted information about category, product type, size, color, and price as shown in boxes 144, 146, 148, 150 and 152 respectively…”)
Hoguet teaches receiving user entries with respect to the plurality of selectable features; (Continuing in [0187] Hoguet teaches the user can change any of the information, i.e. selectable features “…If any of this information is incorrect, the user can update the information by inputting the correct information into the respective box. After the user has confirmed the information, the home design tool uses the extracted information to generate a visual bookmark…”)
Hoguet teaches automatically defining a customized virtual three-dimensional kitchen component that comports with the user entries; (Continuing in [0187] Hoguet teaches the component to include the entries of size, price, and general description “…For example, as shown in FIG. 8, a visual bookmark 162 for the sink includes an image of the sink as well as the information about the size, price, and general description of the sink extracted from the website…”
Further [0189] Hoguet teaches automating the three-dimensional model“…For example, the categorization of a home design product selected by a user is categorized into pre-defined categories of product types and, thus, relies on a taxonomy based system. It is believed that using a taxonomy based system to categorize the home design product can provide various advantages such as offering a standard categorization schema that allows users to browse a directory of public visual bookmarks, simplifying product searches, simplifying and/or automating the process of associating the correct 2D drawing and 3D models with the bookmark, identifying key characteristics of the product and/or using this to refine the properties of the associated 2D drawing and 3D model…”)
Hoguet teaches including the customized virtual three-dimensional kitchen component in the final layout design for the kitchen; and ([0396] Hoguet teaches the finalization of the design including the product set and 3D models, i.e. customized virtual three-dimensional kitchen component “…FIG. 45 shows a screenshot of a webpage 900 that shows what may be a finalization of the design process. According to the example progression of the design process shown in FIGS. 39-47, the user may select a product set such as product set 886a in FIG. 44 and be taken to the design interface shown in FIG. 45. The product set 886a may be associated with corresponding 3D models such as the 3D models 904, 906, 908. The 3D model 904 may be a representation of the sink product image 896 in the product set 886a, while the other 3D models 906, 908 may be representations of the stove and the refrigerator product images 896, 898. The selected product layout 834 (from FIG. 42) may be converted to a 3D design layout 902, shown in FIG. 45, with the 3D design layout 902 incorporating 3D models (including models 904,906,908) associated with the product set 886a chosen by the user in the previous screen…”)

Hoguet does not appear to explicitly disclose

using the final layout design for the kitchen to physically construct the kitchen.

However, Samson teaches outputting the final layout design for the kitchen; and ([0033] Samson teaches creating a final production plan, i.e. final layout design “…This system can further convert the final, customized home into a production plan or manufacturing plan…”)
Samson teaches using the final layout design for the kitchen to physically construct the kitchen. ([0010] Samson teaches to physically construct the design “…In accordance with another aspect of the present invention, an interactive system is provided for facilitating customization of a pre-designed tangible building to be physically constructed by a builder for a user. A Computer Aided Design (CAD) database stores a plurality of available building templates and further storing a plurality of first data elements each corresponding to one of a plurality of customization options that will alter at least one interior or exterior feature of the available building templates…”
Further, [0049] Samson teaches the design can be a kitchen “…For example, if designing a kitchen, the user may select from different surface finishes for the flooring, countertops, cabinets, and/or appliances…”)
Hoguet and Samson are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the including the  as disclosed by Hoguet by outputting the final layout design for the kitchen and using the final layout design for the kitchen to physically construct the kitchen as disclosed by Samson.
One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate the estimation and design of a system with improve accuracy as discussed by Samson in ¶[0005]-[0006] “…Thus, although building customization inherently includes a wide array of variables, the construction company or manufacturer must use average or estimated values and timetables in the hope that these land close to reality. The instant application solves all of the foregoing problems by providing a computerized 3D interactive construction estimating system for building construction projects and services that is real-time, visual, and transparent to both the customer and the manufacturer…”

Regarding Claim 2: Hoguet and Samson teach The method of claim 1 wherein the available customizable kitchen components include at least some of: 
Hoguet teaches a table; a faucet; a sink; a shelf; a mop basin; an exhaust hood; an exhaust fan; a refrigerated room; a refrigerator; a dishtable; a counter; an oven; a mixer; a fryer; a range; a charbroiler; a griddle; a kettle; a steamer; a food processor; a dishwasher; a warming cabinet; a sneeze guard. ([0022] Hoguet teaches a table “…The one or more home design product elements can include at least one of a home design product, a closet, a set of kitchen cabinets, a table…”
Further [0193] Hoguet teaches a sink “…As such, overtime, the responses of the users of the system will show that the correct size of the sink is 33x22 and the system will "learn"to display this information for the sink dimensions in spite of the incorrect information entered by one of the users…”
Further [0463] Hoguet teaches range, dishwasher, refrigerator “…The home design product may be any of a variety of products, for example, a piece of furniture, such as a chair or a couch; an appliance, such as a range, dishwasher, or refrigerator; or any other furnishings, appliances or accessories…”)

Regarding Claim 3: Hoguet and Samson teach The method of claim 1 
Hoguet teaches wherein the plurality of selectable features includes user-selectable physical dimensions. ([0475] Hoguet teaches dimensions from the user “…The main overall dimensions may available from user or advertiser input…”)

Regarding Claim 4: Hoguet and Samson teach The method of claim 3 wherein the user-selectable physical dimensions include at least one of 
Hoguet teaches width, length, and height (Also in [0475] Hoguet teaches height, width, and depth, i.e. length “…such as dimensions for height, width, and depth of the home design product…”)

Regarding Claim 5: Hoguet and Samson teach The method of claim 4 wherein the control circuit is further configured to 
Hoguet teaches input the user-selectable physical dimensions as user-entered numeric dimensions. (Fig. 7 element 148 [selected portion below] Hoguet teaches inputting the size, i.e. user-selectable dimensions as a numeric input.)

    PNG
    media_image4.png
    363
    533
    media_image4.png
    Greyscale


Regarding Claim 6: Hoguet and Samson teach The method of claim 1 wherein the plurality of selectable features includes 
Hoguet teaches a plurality of mutually-exclusive choices regarding a non-numeric aspect for a particular one of the selectable features. ([0293] Hoguet teaches the color of the sink can be changed, i.e. mutually-exclusive choices regarding a non-numeric aspect “In some implementations, once placed the object remains selected, and a properties palette on the right side of the screen appears, allowing the user to confirm the size and color of the sink or change it and see the properties update…”)

Regarding Claim 8: Hoguet and Samson teach The method of claim 6 
Samson teach wherein the non-numeric aspect constitutes an optional component of the selectable feature. ([0065] Samson teach a user can select possible sub features, i.e. optional component which are woot type, color, pulls, i.e. non-numeric “…In this manner, the user can quickly and easily experience what the various cabinet options will look like for their custom kitchen. Next, the user can select possible subfeatures of the cabinets, such as wood type, color, pulls, etc. The system may prompt the user to select these follow-on customizations…”)

Regarding Claim 10: Hoguet and Samson teach The method of claim 1 wherein the control circuit is configured to automatically define the customized virtual three-dimensional kitchen component that comports with the user entries by, at least in part: 
Hoguet teaches accessing information describing a merged three-dimensional kitchen component that comprises an aggregation of all available user-selectable features; ([0402] Hoguet teaches a set of floor products user-selectable, which are grantie, marble, or wide pin, i.e. aggregation of all available features “…In the particular example shown in FIG. 45, the user may be presented with flooring options because the user may have not yet selected a flooring option or because the user has decided to view flooring options to replace an existing flooring selection. The word "Flooring" 912 is in larger type in the palette area 910 to indicate that it has been selected and coordinating flooring products such as granite tile 914, marble tile 916, and wide pine flooring 918 are presented as results or suggested options…”)
Hoguet teaches using the user entries to delete unselected ones of the user-selectable features from the merged three-dimensional kitchen component to define the customized virtual three-dimensional kitchen component. (Fig. 45 and [0403] Hoguet teaches removing products after user modification, i.e. delete unselected ones “…In an implementations, the suggested product sets 936 may change as a user modifies the 3D design layout 902, by for example, adding, removing, or changing products in the design…”)

    PNG
    media_image5.png
    704
    901
    media_image5.png
    Greyscale


Regarding Claim 11: Hoguet and Samson teach The method of claim 1 wherein the plurality of selectable features includes 
Samson teaches a plurality of choices regarding a plurality of non-numeric aspects for a particular one of the selectable features. ([0065-0066] Samson teaches a plurality of choices regarding the sink faucet, which are non-numeric aspects “…As can be seen, the first countertop is relatively darker in appearance, and the first sink faucet is a single handle design with removable spout. By contrast, in FIG. 7B, a second set 660 of customizations is shown regarding the same kitchen sink area. Here, a second countertop selection 662 is relatively lighter in color, and a second sink faucet selection 664 is a different style single handle design with a non-removable spout and separate side sprayer. The user can make these different selections using the corresponding customization menu 630 and sub-options therein…”)

Regarding Claim 12: Hoguet and Samson teach The method of claim 1 
Samson teaches wherein at least some of the plurality of choices are non-mutually-exclusive. ([0065] Samson teaches a plurality of choices including different cabinet types, arrangements, finishes, and colors, which are non-mutually-exclusive “…Upon choosing to customize the cabinets, and selecting the "Select Cabinet Style" 634 feature, a predetermined list of options 636 is presented to the user. The predetermined list of options 636 provides the user with, for example, different cabinet types, arrangements, finishes, and colors…”)


    PNG
    media_image6.png
    299
    262
    media_image6.png
    Greyscale
Regarding Claim 14: Hoguet and Samson teach The method of claim 1 wherein the control circuit is further configured to: 
Hoguet teaches automatically create and present to the user a unique name for the customized virtual three-dimensional kitchen component that comports with the user entries. (Fig. 15 elements 241, 242, and 248 [selected portion below] and [0291] Hoguet teaches generate a visual bookmark, i.e. three-dimensional kitchen component and as shown in Fig. 15, each entry has a unique name “…The web interface 240 includes a portion 241 that shows pictures of the home design products for which the user has generated visual bookmarks and CAD models…”)

Regarding Claim 17: Hoguet and Samson teach The method of claim 14 wherein the control circuit is further configured to 
Hoguet teaches provide the user with an opportunity to directly modify the unique name. ([0330] Hoguet teaches a prompt, i.e. an opportunity, for the user to provide a name of the obejct“…The system may automatically prompt the user for a name if objects related to a specific room such as a kitchen are included in the design…”)

Regarding Claim 18: Hoguet and Samson teach The method of claim 1 wherein the control circuit is further configured to 
Hoguet teaches provide the user with the opportunity to create a custom virtual three-dimensional kitchen component selected from a list of available customizable kitchen components by, at least in part, also providing the user with an opportunity to create a custom virtual three-dimensional kitchen component by selecting and ([0348] Hoguet teaches creating a three-dimensional product which is made at the request of the user, i.e. custom virtual component “…Generally, a product image may be associated with a corresponding 2D drawing or a 3D model of the product showing in the image, or both. The product image may have associated tags for the product shown in the image. The tags may include certain key or core characteristics for that particular product, such as sizing information. The characteristics may have been scraped from a manufacturer's website either automatically, or in response to a request made by a user of the system…”)
Hoguet teaches combining at least two custom virtual three-dimensional kitchen components that were previously created by the user. ([0364] Hoguet teaches creating a miniset, i.e. combining at least two component “…Minisets of products generally may be combinations of one or more products that are grouped together by the system, users of the system, or advertisers or partner external sites. The minisets will generally be smaller than an entire set of products and may be used by the system to dynamically build an entire set of products or a larger miniset of products that includes the miniset, or to influence the building of another miniset or entire set of products. An entire set of products may be generally a set of products that fully defines a 3D design layout for a particular room, or simply a larger set of products that either more fully defines a 3D design layout than the minisets used to build the set, or that is simply larger than the minisets…”)

Regarding Claim 19: Hoguet and Samson teach The method of claim 1 wherein the control circuit is further configured to 
Hoguet teaches provide the user with the opportunity to create a custom virtual three-dimensional kitchen component selected from a list of available customizable kitchen components by, at least in part, also providing the user with an opportunity to select a previously-created custom virtual three-dimensional kitchen component as previously created by the user from an inventory of previously-created custom virtual three-dimensional kitchen components. ([0343] Hoguet teaches selecting saved by the user, i.e. previously-created custom components for implementation in the layouts “…In an implementation, results or suggestions such as layouts, product images, or elements ( or sets of these), may be selected from pre-existing or simultaneously built designs, including layouts, product images, or elements (or sets of these) that may have already been built by the system, used, built, or saved by a user or users, or used, built, or saved by or for sponsors of products, elements, or layouts within the designs, or as combinations of these. The results may be selected by drawing from pre-existing designs or by matching up to pre-existing designs…”)

Regarding Claim 20: A method of constructing a commercial kitchen (“kitchen”) in accordance with a final layout design for the kitchen, the method comprising: 
Hoguet teaches by a control circuit: ([0537] Hoguet teaches digital electronic circuity, i.e. control circuit “…The processes described herein are not limited to use with any particular hardware, software, or programming language; they may find applicability in any computing or processing environment and with any type of machine that is capable of running machine-readable instructions. All or part of the processes can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof…”)
Hoguet teaches providing a user with an opportunity to create a custom virtual three-dimensional kitchen component selected from a list of available customizable kitchen components; (Figs. 15 and 17 [shown in Claim 1], [0293] Hoguet teaches the user selects to customizable properties of a three-dimensional model, for example a sink, i.e. kitchen component “…In some implementations, once placed the object remains selected, and a properties palette on the right side of the screen appears, allowing the user to confirm the size and color of the sink or change it and see the properties update. In some additional implementations, the user selects the visual bookmark to be inserted and the properties palette appears prompting the user to verify the correct options are selected such as color and size. Once the user selects the properties, a 2D/3D model is parametrically generated by automatically modifying the original model in the database to the properties specifications from the original bookmark or based on user input. The user may now drag the 2D/3D model into his/her design…”)
Hoguet teaches upon detecting the user's assertion of the opportunity, automatically providing the user with an interactive form that includes a plurality of (Fig. 7-140 [shown above Claim 1] and [0187] Hoguet teaches a pop-up window for the user of the selected customizable kitchen component where selectable features, such as size, color and price, are provided “…For example, in some implementations, e.g., as shown in FIG. 7, the extracted information is presented in a pop-up window 140 for the user to review. In this example, the home design tool has extracted information about category, product type, size, color, and price as shown in boxes 144, 146, 148, 150 and 152 respectively…”)
Hoguet teaches receiving user entries with respect to the plurality of selectable features; (Continuing in [0187] Hoguet teaches the user can change any of the information, i.e. selectable features “…If any of this information is incorrect, the user can update the information by inputting the correct information into the respective box. After the user has confirmed the information, the home design tool uses the extracted information to generate a visual bookmark…”)
Hoguet teaches automatically defining a customized virtual three-dimensional kitchen component that comports with the user entries by, at least in part: (Continuing in [0187] Hoguet teaches the component to include the entries of size, price, and general description “…For example, as shown in FIG. 8, a visual bookmark 162 for the sink includes an image of the sink as well as the information about the size, price, and general description of the sink extracted from the website…”
Further [0189] Hoguet teaches automating the three-dimensional model“…For example, the categorization of a home design product selected by a user is categorized into pre-defined categories of product types and, thus, relies on a taxonomy based system. It is believed that using a taxonomy based system to categorize the home design product can provide various advantages such as offering a standard categorization schema that allows users to browse a directory of public visual bookmarks, simplifying product searches, simplifying and/or automating the process of associating the correct 2D drawing and 3D models with the bookmark, identifying key characteristics of the product and/or using this to refine the properties of the associated 2D drawing and 3D model…”)
Hoguet teaches accessing information describing a merged three-dimensional kitchen component that comprises an aggregation of all available user-selectable features; and ([0402] Hoguet teaches a set of floor products user-selectable, which are grantie, marble, or wide pin, i.e. aggregation of all available features “…In the particular example shown in FIG. 45, the user may be presented with flooring options because the user may have not yet selected a flooring option or because the user has decided to view flooring options to replace an existing flooring selection. The word "Flooring" 912 is in larger type in the palette area 910 to indicate that it has been selected and coordinating flooring products such as granite tile 914, marble tile 916, and wide pine flooring 918 are presented as results or suggested options…”)
oguet teaches using the user entries to delete unselected ones of the user-selectable features from the merged three-dimensional kitchen component to define the customized virtual three-dimensional kitchen component; (Fig. 45 and [0403] Hoguet teaches removing products after user modification, i.e. delete unselected ones “…In an implementations, the suggested product sets 936 may change as a user modifies the 3D design layout 902, by for example, adding, removing, or changing products in the design…”)
Hoguet teaches including the customized virtual three-dimensional kitchen component in the final layout design for the kitchen; and ([0396] Hoguet teaches the finalization of the design including the product set and 3D models, i.e. customized virtual three-dimensional kitchen component “…FIG. 45 shows a screenshot of a webpage 900 that shows what may be a finalization of the design process. According to the example progression of the design process shown in FIGS. 39-47, the user may select a product set such as product set 886a in FIG. 44 and be taken to the design interface shown in FIG. 45. The product set 886a may be associated with corresponding 3D models such as the 3D models 904, 906, 908. The 3D model 904 may be a representation of the sink product image 896 in the product set 886a, while the other 3D models 906, 908 may be representations of the stove and the refrigerator product images 896, 898. The selected product layout 834 (from FIG. 42) may be converted to a 3D design layout 902, shown in FIG. 45, with the 3D design layout 902 incorporating 3D models (including models 904,906,908) associated with the product set 886a chosen by the user in the previous screen…”)

Hoguet does not appear to explicitly disclose
outputting the final layout design for the kitchen.

Samson teaches outputting the final layout design for the kitchen. ([0033] Samson teaches creating a final production plan, i.e. final layout design “…This system can further convert the final, customized home into a production plan or manufacturing plan…”)
Hoguet and Samson are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the including the customized virtual three-dimensional kitchen component in the final layout design for the kitchen as disclosed by Hoguet by outputting the final layout design for the kitchen as disclosed by Samson.
One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate the estimation and design of a system with improve accuracy as discussed by Samson in ¶[0005]- [0006] “…Thus, although building customization inherently includes a wide array of variables, the construction company or manufacturer must use average or estimated values and timetables in the hope that these land close to reality. The instant application solves all of the foregoing problems by providing a computerized 3D interactive construction estimating system for building construction projects and services that is real-time, visual, and transparent to both the customer and the manufacturer…”

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Samson et al., U.S. Patent Application Publication 2015/0324940 A1 (hereinafter ‘Samson’) further in view of
Koby et al., U.S. Patent Application Publication 2015/0161695 A1 (hereinafter ‘Koby’).

Regarding Claim 7: Hoguet and Samson teach The method of claim 6 

Hoguet and Samson do not appear to explicitly disclose
wherein the non-numeric aspect constitutes an edge of the selectable feature.

However, Koby teaches wherein the non-numeric aspect constitutes an edge of the selectable feature. ([0061] Koby teaches non-numeric options for the edge “…features for countertop installation may comprise putting a particular type of edge ( e.g., bullnose or ogee) on the facing edge of the countertop…”)

Hoguet, Samson, and Koby are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the automatically defining a customized virtual three-dimensional kitchen component that comports with the user entries as disclosed by Hoguet and Samson by wherein the non-numeric aspect constitutes an edge of the selectable feature as disclosed by Koby.
One of ordinary skill in the art would have been motivated to make this modification in order to accurately model the contractor’s jobs for estimates to prevent inefficiency and lost time as discussed by Koby in ¶[0016] “…At the end of the day, it's impossible for the customer to independently get accurate apples-to-apples comparison between two contractors for the same job, and the bidding process generally results in a great deal of lost time and inefficiency, not only for the customer, but also for the installers, who are constantly called out to take redundant measurements or price out projects that go nowhere…”

Regarding Claim 9: Hoguet and Samson teach The method of claim 8 wherein the optional component comprises 

Hoguet and Samson do not appear to explicitly disclose
a multi-sided backsplash surface.

However, Koby teaches a multi-sided backsplash surface ([0061] Koby teaches installation of a backsplash “…By way of example and not limitation, a feature for backsplash installation may be orienting tile on the diagonal, which is simply a yes/no selection, or opening windows into or out from a structure. Also by way of example and not limitation, a feature may be cutting out a certain number of holes for power receptacles, which is quantifiable…”)

Hoguet, Samson, and Koby are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the automatically defining a customized virtual three-dimensional kitchen component that comports with the user entries as disclosed by Hoguet and Samson by a multi-sided backsplash surface as disclosed by Koby.
One of ordinary skill in the art would have been motivated to make this modification in order to accurately model the contractor’s jobs for estimates to prevent inefficiency and lost time as discussed by Koby in ¶[0016] “…At the end of the day, it's impossible for the customer to independently get accurate apples-to-apples comparison between two contractors for the same job, and the bidding process generally results in a great deal of lost time and inefficiency, not only for the customer, but also for the installers, who are constantly called out to take redundant measurements or price out projects that go nowhere…”

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Samson et al., U.S. Patent Application Publication 2015/0324940 A1 (hereinafter ‘Samson’) further in view of
Ehmke, U.S. Patent Application Publication 2010/0148641 A1.

Regarding Claim 13: Hoguet and Samson teach The method of claim 12 

Hoguet and Samson do not appear to explicitly disclose wherein the plurality of non-mutually exclusive choices comprises at least some of: cross-bracing; a shelf; adjustable feet; casters.

However, Ehmke teaches wherein the plurality of non-mutually exclusive choices comprises at least some of: cross-bracing; a shelf; adjustable feet; casters. ([0110] Ehmke teaches a cross-bracing “…90 degree connectors, 135 degree connectors; 190 degree connectors; bottom and top horizontals; bottom levelers; counter rails; side drawer rails; front back drawer rails; filers; receivers; top channels; appliance liners; appliance top horizontals; mains; mullions and cross braces…”
Further, [0108] Ehmke teaches a shelf “…Cabinet structure 50 contains pivotally mounted shelf 60 and pivot arms 70a and 70b. In the embodiment shown, pivotally mounted shelf 60 is in the extended position…”)

Hoguet, Samson, and Ehmke are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plurality of non-mutually exclusive choices as disclosed by Hoguet and Samson by comprises at least some of: cross-bracing; a shelf; adjustable feet; casters as disclosed by Ehmke.
One of ordinary skill in the art would have been motivated to make this modification in order to efficiently design and install the kitchen system as discussed by Ehmke in ¶[0051] “…It is further desirable to have a method and system for installing customized indoor/outdoor kitchen systems that can be taught to others so that the quality of installations and level of efficiency is consistent regardless of the personnel performing the installation and level of customization required…”

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Hoguet, U.S. Patent Application Publication 2009/0160856 A1 in view of
Samson et al., U.S. Patent Application Publication 2015/0324940 A1 (hereinafter ‘Samson’) further in view of
Ziolo et al., U.S. Patent Application Publication 2018/0225408 A1.

Regarding Claim 15: The method of claim 14 wherein the control circuit is further configured to 

Hoguet and Samson do not appear to explicitly disclose
automatically create and present to the user a unique name for the customized virtual three-dimensional kitchen component that comports with the user entries by, at least in part, incorporating alphanumeric content that reflects at least some of the user entries. 

However, Ziolo teaches automatically create and present to the user a unique name for the customized virtual three-dimensional kitchen component that comports with the user entries by, at least in part, incorporating alphanumeric content that reflects at least some of the user entries. ([0034] Ziolo teaches an alphanumeric name for a component“…Featured parts may be named: <part#><alpha> select. <extension>…”
Further [0038] Ziolo teaches the components are three-dimensional “…The resulting refined 3-D objects then may be exported in a file type supporting future viewing and manipulation of those objects in a deployment architecture…”)

Hoguet, Samson, and Ziolo are analogous art because they are from the same field of endeavor, facilitating and designing a system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the automatically defining a customized virtual three-dimensional kitchen component that comports with the user entries as disclosed by Hoguet and Samson by automatically create and present to the user a unique name for the customized virtual three-dimensional kitchen component that comports with the user entries by, at least in part, incorporating alphanumeric content that reflects at least some of the user entries. as disclosed by Ziolo.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for user input to maintain a ststem to order components as dicussed by Ziolo in ¶[0006] “…In one aspect, a system and method for interactive modeling of a 3-D assembly and selection and ordering of a replacement component within that assembly includes the steps of receiving, using a computer, a user selection of an assembly, providing a 3-D model of the assembly on a display of the user's computer, receiving user inputs to examine the assembly or one of its components, receiving a user selection of one or more components within the assembly, displaying information concerning each selected component, receiving an order request, and ordering a replacement component based on the order request…”

Regarding Claim 16: Hoguet, Samson, and Ziolo teach The method of claim 15 wherein the control circuit is further configured to: 
Hoguet teaches use the alphanumeric content to create a pre-configured interactive form that contains a plurality of pre-selected user-editable features that match the customized virtual three-dimensional kitchen component. (Fig. 37 and [0350] Hoguet teaches selecting from a design search interface, i.e. pre-configured interactive form which contains pre-existing designs, i.e. pre-selected user -editable “…FIG. 37 shows a screenshot of a webpage 700 associated with an implementation of the home design tool that shows a design search interface where a user may search for, and select from, pre-existing or system-built designs…”)

    PNG
    media_image7.png
    672
    855
    media_image7.png
    Greyscale


Conclusion
Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127